      Case 4:20-cv-02655 Document 1 Filed on 07/29/20 in TXSD Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RENADO WYNCELER JAMES,                               §      CIVIL ACTION
                                                     §
                              Plaintiff,             §      No. 4:20-cv-2655
                                                     §
v.                                                   §      COMPLAINT
                                                     §
VANCE AND HUFFMAN, LLC,                              §      DEMAND FOR TRIAL BY JURY

                              Defendants.


       Plaintiff RENADO WYNCELER JAMES (“Plaintiff”) as and for his Complaint against

Defendant VANCE AND HUFFMAN, LLC (“Defendant”) alleges and shows this Court the

following:

                                    I.      INTRODUCTION

1.     Plaintiff is RENADO WYNCELER JAMES (hereinafter referred to as “Plaintiff”).

2.     Defendant is VANCE AND HUFFMAN, LLC (hereinafter referred to as “Defendant”).

3.     This is a civil action for actual and statutory brought by Plaintiff RENADO WYNCELER

       JAMES, an individual consumer, against Defendant VANCE AND HUFFMAN, LLC for

       violations of the Fair Debt Collection Practices Act, 15 U.S.C § 1692 et seq. (“FDCPA”).

4.     The FDCPA prohibits debt collectors like Defendant from engaging in abusive,

       deceptive, and unfair practices.

                             II.     JURISDICTION AND VENUE

5.     This is a civil action to enforce liability created by the FDCPA.

6.     15 U.S.C. § 1692k(d) provides. “An action to enforce any liability created by this

       subchapter may be brought in any appropriate United States district court without regard


                                                1
      Case 4:20-cv-02655 Document 1 Filed on 07/29/20 in TXSD Page 2 of 5




      to the amount in controversy, or in any other court of competent jurisdiction, within one

      year from the date on which the violation occurs.”

7.    Jurisdiction of this court arises under 15 U.S.C § 1692k(d).

8.    Jurisdiction of this court arises under 28 U.S.C § 1331.

9.    Defendant is an entity with the capacity to sue and be sued in its common name.

10.   Defendant does business within the State of Texas.

11.   Defendant does business within this judicial district.

12.   Defendant is subject to this court’s personal jurisdiction.

13.   Venue is proper in this judicial district.

14.   Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2).

                                        III.       PARTIES

15.   Plaintiff is a natural person.

16.   Plaintiff is allegedly obligated to pay a debt.

17.   Plaintiff is allegedly obligated to pay a debt to Defendant.

18.   The alleged debt that Plaintiff is allegedly obligated to pay to Defendant allegedly arose

      out of a transaction in which the money, property, insurance, or services that are the

      subject of the transaction was primarily for personal, family, or household purposes.

19.   Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

20.   The alleged debt that Plaintiff allegedly owes to Defendant, and that Defendant attempted

      to collect from Plaintiff, is a “debt” as the term is defined by 15 U.S.C. § 1692a(5).

21.   Defendant is a limited liability company.

22.   Defendant is authorized to do business in the State of Texas.

23.   Defendant’s Texas Taxpayer Number is 32052883397.

                                                   2
      Case 4:20-cv-02655 Document 1 Filed on 07/29/20 in TXSD Page 3 of 5




24.   Defendant’s mailing address is 55 Monette Pkwy., Ste. 100, Smithfield, VA 23430-2577.

25.   Defendant’s Texas Secretary of State Registration Date is 01/09/2014.

26.   Defendant’s Texas Secretary of State File Number is 0801911703.

27.   Defendant’s Registered Agent Name is REGISTERED AGENT SOLUTIONS, INC.

28.   Defendant’s Registered Office Street Address is 1701 Director’s Blvd., Suite 300, Austin,

      TX 78744.

29.   Defendant’s Chief Operating Officer is Anthony Stile.

30.   Defendant’s Chief Executive Officer is Joshua Tawes.

31.   Defendant is a person that uses one or more instrumentalities of interstate commerce,

      including telephone or the mails in their business to collect defaulted consumer debt.

32.   Defendant regularly attempts to collect, directly or indirectly, debts owed or due or

      asserted to be owed or due another.

33.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

34.   Defendant also acts as a debt collector through its agents, employees, officers, and/or

      representatives.

                                        IV.    FACTS

35.   On or about June 8, 2020, Mr. James reviewed his consumer report on CreditKarma.com.

36.   On the consumer report, Mr. James observed a tradeline from Defendant.

37.   Defendant furnished consumer reporting agencies a tradeline of $2,108 allegedly owed to

      Regional Finance Corporation by Plaintiff (“Alleged Debt”).

38.   On June 9, 2020, Plaintiff made a dispute the Alleged Debt with Defendant via telephone.

39.   On July 24, 2020 Plaintiff checked his consumer reports again on CreditKarma.com.



                                               3
      Case 4:20-cv-02655 Document 1 Filed on 07/29/20 in TXSD Page 4 of 5




40.   In reviewing his consumer reports, Plaintiff was very frustrated to find that Defendant

      failed to communicate to one or more consumer reporting agencies that the Alleged Debt

      was disputed by Plaintiff.

41.   Defendant’s publishing of such inaccurate and incomplete information has severely

      damaged Plaintiff’s personal and credit reputation and caused him severe humiliation,

      emotional distress, mental anguish, and more.

42.   Defendant has continued to report and rereport to consumer reporting agencies the

      Alleged Debt concerning Plaintiff on Plaintiff’s consumer reports to consumer reporting

      agencies every month or reporting cycle without noting the Alleged Debt as disputed.

43.   Credit reporting or consumer credit reporting by a debt collector such as Defendant

      constitutes an attempt to collect a debt. (See, e.g., Rivera v. Bank One, 145 F.R.D. 614,

      623 (D.P.R 1993) (a creditor’s report of a debt to a consumer reporting agency is a

      powerful tool, designed in part to wrench compliance with payment terms from its

      cardholder.”)).

44.   Defendant through its alleged conduct herein materially lowered Plaintiff’s credit score

      by failing to note the Alleged Debt as disputed when reporting it to consumer reporting

      agencies after Plaintiff disputed it.

45.   A debt reported without dispute results in a much lower credit score than a report of both

      and the dispute. (See Sanders v. Branch Bank and Trust Co. of VA, 526 F. 3d 142, 146-47

      (4th Cir. 2008).).

46.   Even though Defendant knew on June 9, 2020, that Plaintiff disputed the Alleged Debt,

      Defendant failed to thereafter communicate to consumer reporting agencies that the

      Alleged Debt was disputed, thus violating 15 U.S.C. § 1692e(8).

                                              4
      Case 4:20-cv-02655 Document 1 Filed on 07/29/20 in TXSD Page 5 of 5




                      V.    COUNT I - Violation of 15 U.S.C. §1692e(8))

47.   Plaintiff realleges and incorporates the allegations in paragraphs 1 through 46.

48.   Defendant violated the FDCPA.

49.   Defendant violated 15 U.S.C § 1692e(8) by failing to communicate to one or more

      consumer reporting agencies that Alleged Debt was disputed by Plaintiff.

50.   As a result of the above violations of the FDCPA, Defendants is liable Plaintiff under the

      FDCPA for actual damages, statutory damages, attorney’s fees, and litigation costs.

                   VI.     JURY DEMAND AND PRAYER FOR RELIEF

      WHEREFORE, Plaintiff RENADO WYNCELER JAMES demands a trial by jury and

requests that this Court enter judgment against Defendant VANCEN AND HUFFMAN, LLC for:

      a)     Actual damages in an amount to be determined under 15 U.S.C. § 1692a(1);

      b)     Statutory damages of $1,000.00 (U.S.) under 15 U.S.C. § 1692a(2)(A);

      c)     Costs of this action under 15 U.S.C. § 1692a(3);

      d)     Reasonable attorney’s fees under 15 U.S.C. § 1692a(3); and

      e)     Such other and further relief that this court deems just and proper.

                                                    Respectfully submitted,


Date: July 28, 2020                                 ______________________________
                                                    Brian L. Ponder, Esq.
                                                    Attorney-in-Charge
                                                    New York Bar #: 5102751
                                                    Southern District of Texas Bar #: 2489894
                                                    BRIAN PONDER LLP
                                                    200 Park Avenue, Suite 1700
                                                    New York, New York 10166
                                                    Telephone: (646) 450-9461
                                                    Facsimile: (646) 607-9238
                                                    Email: brian@brianponder.com
                                                    ATTORNEY FOR PLAINTIFF

                                               5
